Citation Nr: 0901971	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a healed fracture of the midshaft of the left 
clavicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from June 1972 
to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 2006 by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for depression and an evaluation in excess of 10 
percent for a service-connected left clavicle disability.

In October 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in December 2006 .  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

In the present case, the veteran provided testimony during an 
October 2008 videoconference hearing before the undersigned 
Veterans' Law Judge.  At that time, he testified that he was 
awarded Social Security Administration disability benefits in 
2008.  Those records have not been associated with the claims 
folder.  The VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).   

The veteran also testified that he received treatment at the 
VA Medical Center located in Columbia, South Carolina for his 
neck, as recently as October 2008, to include an injection of 
medication in his neck.  He has also been seen by his primary 
physician at the VA outpatient clinic in Florence, South 
Carolina.  While there is evidence that indicates the veteran 
has received recent treatment from VA medical facilities, it 
does not appear that the RO has requested those treatment 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO must obtain all 
outstanding pertinent medical records.

A review of the July 2006 VA orthopedic examination reveals 
that the claims folder was not provided to the examiner in 
conjunction with the examination.  In Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that 
the duty to assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  As the records were not made available to the 
examiner, another examination will be ordered.

In view of the foregoing, the case is remanded for the 
following actions:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA who treated the 
veteran for his left clavicle disorder 
since December 2007.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of impairment caused by the 
residuals of the mid-shaft left clavicle 
fracture.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examiner is to indicate whether there 
is dislocation of the clavicle or non-
union, with or without loose movement.  
The examiner is to describe in detail any 
impairment of function of the contigious 
joint, including  functional loss due to 
weakness, fatigability, incoordination or 
pain on movement of a joint or limitation 
of motion due to pain on use, including 
use during flare-ups.  The examiner is to 
include sustainable reasons and bases for 
any opinion provided.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




























FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent evidence of record does not reflect that 
depression is the result of an event, injury, or disease 
incurred in service.

3.  Residuals of a healed fracture of the midshaft of the 
left clavicle are manifested by diffuse tenderness over the 
acromioclavicular joint, with full range of motion in the 
left shoulder without pain, fatigue, weakness, or lack of 
endurance following repetitive use.



CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a healed fracture of the midshaft of the left 
clavicle have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5015-5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to service 
connection for depression and to a rating in excess of 10 
percent for his service-connected residuals of a healed 
fracture of the midshaft of the left clavicle were received 
in June 2006.  He was notified of the provisions of the VCAA 
by the RO in correspondence dated in June and December 2006.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  In 
addition, the December 2006 letter notified him of how VA 
determines the disability rating and effective dated when a 
disability is found to be connected to service.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in July 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), outlined additional 
notice requirements pursuant to 38 U.S.C.A. section 5103(a) 
for increased-compensation claims.  Notice as to this matter 
was provided in May 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service treatment records, service personnel 
records, and VA treatment records have been obtained and 
associated with his claims file.  He has also been provided 
with a VA medical examination of the current state of his 
service-connected left clavicle disability.

The Board notes that the veteran testified in October 2008 
that he began receiving compensation from the Social Security 
Administration (SSA) for a diabetic condition in 2008.  When 
the record suggests that SSA may have records pertinent to 
the appellant's claim, but which have not been obtained, 
either a remand is required to obtain the records, or a non-
conclusory explanation needs to be provided as to why the SSA 
records would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 
5103A(b)(1), 7104(d)(1).  Here, the veteran's claim is for 
service-connection for a mental disorder, depression.   
Because the veteran has indicated that his SSA benefits are 
for a medical condition, there is no reasonable possibility 
that those SSA records are pertinent to or would substantiate 
his claim for depression.  Further, the basis for the denial 
of service connection for depression is the absence of link 
to his military service.  While SSA records may confirm 
information about his psychiatric disability, determining the 
etiology of his current depression is beyond the scope of SSA 
information.  Therefore, those records would not provide the 
information necessary to substantiate his claim.  The Board 
is directed to avoid remanding a claim that would not result 
in any additional benefit to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Consequently, this writing decides the veteran's claim on 
appeal.

The veteran was not provided a VA medical examination and 
opinion to assess the current nature and etiology of his 
claimed depression disability.  However, VA need not conduct 
an examination with respect to that claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
that depression occurred in service, nor any competent 
medical evidence that indicates that the veteran's current 
depression may be associated with his service. 

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.



Service Connection Claim

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he developed depression during 
military service after his rank was reduced on two occasions 
and after his girlfriend had a miscarriage.

The veteran's service personnel records document three 
Article 15 disciplinary actions dated in 1976, October 1978, 
and June 1979 with a reduction of his pay grade on each 
occasion.  His service treatment records are void of any 
complaints, treatment, or findings of psychiatric problems 
with the exception of a separation medical history report 
dated in November 1979, in which the veteran checked "yes" 
to the question whether he had ever had or now had depression 
or excessive worry.  

In a post-service VA treatment note dated in November 2001, 
the physician indicated that the veteran's depression screen 
was positive and initiated anti-depressant medication 
therapy.  In a follow-up treatment note dated in March 2002, 
the veteran indicated that he did not order any of the 
medications as instructed.  The assessment included 
depression - refill medication.

In a VA treatment note dated in March 2006, the veteran 
reported that he was unjustly fired from his job.  The 
assessment included depression.  In a VA mental health intake 
assessment consultation report dated in May 2006, the veteran 
reported that he had been depressed since discharged from 
service in 1979.  He reported that he was terminated from his 
job of 11 years in December 2005, and he could not get the 
loss of the job and the injustice out of his mind.  In a VA 
mental health note dated in June 2006, he complained of 
physical pains and still feeling upset about how he lost his 
job.  In VA mental health treatment notes dated in June, 
September, and November 2006, he continued to describe his 
physical pain.

In a VA psychiatry consultation note dated in December 2006, 
the veteran reported that his mood had been altered since he 
was terminated from his employment in December 2005.  The 
assessment was depression with suicidal ideation with plan.  
The following day, the veteran presented to VA urgent care 
with complaints of depression and suicidal ideation with a 
plan to use his gun.  He stated that he lost his job, and 
"life got aggravating," reporting that he lost his job a 
year ago after making a threat against another employee.  He 
also described multiple physical complaints.  The impression 
was adjustment disorder versus depression not otherwise 
specified, consider malingering.  The veteran was voluntarily 
admitted to the VA hospital.  In a mental health attending 
note, he reported feeling depressed on and off since he left 
the military.  He was discharged in January 2007.

In a VA mental health note dated in June 2007, the impression 
was depression related to neuropathic pain, adjustment to 
unemployment, and marital separation.  In a VA mental health 
note dated in August 2007, the veteran described two suicide 
incidents in service that he did not witness, but believed 
caused him to become depressed.  In a mental health note 
dated in October 2007, the therapist noted that the veteran 
continued to be preoccupied by his former employer, believing 
that he was owed compensation for pain and suffering.

The veteran testified during a video conference hearing in 
October 2008 that he was reduced in rank twice during his 
military service and that these demotions caused his 
depression.  He added that he had been treated for two years 
by VA providers.

The Board observes that the veteran's only complaint about 
depression or excessive worry during military service was the 
box he checked on his medical history report at separation in 
November 1979, and the first documentation of any psychiatric 
problem in the evidence of record is in November 2001, more 
than 20 years after separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  The record also does not 
include any medical opinion establishing a nexus or medical 
relationship between his current depression diagnosed post-
service and any other event, injury, or disease during active 
service, and neither the veteran nor his representative has 
presented, identified, or alluded to the existence of, any 
such opinion.  Instead, the evidence of record shows that the 
veteran sought regular treatment for depression in March 2006 
after being terminated from his job of 11 years in December 
2005, stating that his mood had been altered since that time.  
Because there is no connection of the veteran's current 
depression to his military service, the claim for service 
connection must be denied.
In addition to the medical evidence, the Board has considered 
the assertions that the veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
does not doubt the sincerity of the veteran's belief that he 
has depression as a result of events, including demotions, 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of depression 
have no probative value.

For all the foregoing reasons, the claim for service 
connection for depression must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Increased Evaluation Claim

General Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2008) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In this case, the veteran is assigned a 10 percent rating for 
his service-connected residuals of a healed fracture of the 
midshaft of the left clavicle pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5015-5203 (2008).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case indicates that a benign new 
growth of bone under Diagnostic Code 5015 is the service-
connected disorder, and impairment of the clavicle under 
Diagnostic Code 5203 is a residual condition.

5015
Bones, new growths of, benign.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.
38 C.F.R. § 4.71a, Diagnostic Code 5015 (2008).

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).

           
 

38 C.F.R. § 4.71, Plate I (2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Factual Background and Analysis

The veteran's application for an increased rating for his 
left clavicle disability was received in June 2006.  Pursuant 
to 38 C.F.R. § 3.400(o), the Board will examine the record to 
determine whether within the year prior to the June 2006 
receipt of the application for a higher rating, it was 
"factually ascertainable" that an increase in disability 
had occurred.  Thus, the Board must review the evidence from 
June 2005 to determine whether a higher rating was merited.  

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 10 percent for residuals of a healed fracture of 
the midshaft of the left clavicle.

In a VA urgent care note dated in March 2006, the veteran 
complained of left shoulder pain, especially with abduction.  
On physical examination, he had full range of motion of the 
left shoulder.  In a VA urgent care note dated in April 2006, 
he complained of pain in the left collar bone (clavicle).  On 
physical examination, his neck was supple with full range of 
motion, and his chest had an old scar to the mid-left 
clavicle with no swelling or tenderness to palpation.

In a VA joints and bones examination report dated in July 
2006, the veteran described a dull, nagging pain in his left 
clavicle that comes and goes.  He stated that occasionally he 
cannot move his shoulder due to pain in the left clavicle and 
that he can no longer participate in softball.  He denied any 
stiffness, swelling, heat, redness, instability, or locking 
in the area.  On physical examination of the left clavicle 
and shoulder, the physician found it was intact without any 
step-off or crepitus whatsoever; it appeared symmetric when 
compared to the opposite clavicle; there was no false joint 
or ankylosis; and there was no warmth, effusion, or erythema.  
The physician indicated there was diffuse clavicular 
tenderness, worse over the acromioclavicular joint.  In 
addition, the veteran was noted to have full range of motion 
in the left shoulder in all different ranges, which was 
symmetric to the opposite shoulder.  The physician added that 
there was no pain, fatigue, weakness, lack of endurance, or 
decrease in left shoulder range of motion on repetition.  The 
physician concluded that there were mild degenerative changes 
of the left acromioclavicular joint, but the left clavicle 
was otherwise normal.

In a VA emergency room physician note dated in April 2007, 
the veteran complained of left collar bone pain.  On physical 
examination, his neck had good range of motion, and the 
physician noted no trapezius spasm was appreciated.  
Examination of his chest revealed no pain to palpation or 
crepitance or swelling over the collar bone.  In a VA urgent 
care physician note dated in August 2007, he complained of 
intermittent pain in his left clavicle that was worse 
recently.  On physical examination, the physician noted that 
the veteran was in no acute distress, his clavicle felt 
normal, and no swelling, deformity, or tenderness was noted.

In a VA physical medicine and rehabilitation consultation 
note dated in January 2008, the veteran described 
experiencing constant pain in his left clavicle since he 
fractured it in 1979.  The report noted that x-rays of the 
clavicle were negative.  On physical examination, his 
bilateral shoulders had full range of motion, and there was 
no intrinsic atrophy.  The assessment was listed as exam not 
compatible with focal pathology; general arthralgia possible.  
In a kinesiotherapy consultation report on the same day, his 
range of motion and strength was noted as normal throughout 
all extremities.

During an October 2008 video conference hearing, the veteran 
testified that he experiences pain, popping, and decreased 
range of motion of his shoulder related to his left clavicle 
disability.

Based upon the evidence of record, the Board finds the 
veteran's service-connected left clavicle disability is 
presently manifested by diffuse tenderness over the 
acromioclavicular joint, with full range of motion in the 
left shoulder.  The veteran's left shoulder motion was not 
demonstrated in the July 2006 VA examination report (or at 
any other time) to be limited in any way, including on 
repetition.  There is also no evidence of dislocation, 
nonunion, or malunion of the clavicle.  Therefore, the 
veteran's left clavicle disability is appropriately rated 
under the criteria for Diagnostic Codes 5015-5203.  The Board 
has considered other rating criteria for the veteran's left 
clavicle disability, but none are applicable.
  
The Board acknowledges the veteran and his representative's 
contentions that his left clavicle disability is more 
severely disabling.  However, the veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 10 percent for a 
left clavicle disability on a schedular basis.  Therefore, 
entitlement to an increased rating for a left clavicle 
disability is not warranted.  The Board has considered staged 
ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that there is no evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating beyond the 10 percent 
rating already awarded.  While the veteran reported that his 
left clavicle disability has limited his ability to play 
softball, objective medical findings are not indicative of 
any unusual or marked interference with any current 
employment beyond that contemplated in the assigned 10 
percent rating.  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for depression is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a healed fracture of the midshaft of the left clavicle is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


